

117 HR 3481 IH: Railroad Yardmaster Protection Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3481IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Carbajal introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide for limitations on duty hours for yardmaster employees, and for other purposes.1.Short titleThis Act may be cited as the Railroad Yardmaster Protection Act of 2021.2.Limitations on duty hours of yardmaster employees(a)Limitations on duty hours of yardmaster employeesSection 21103 of title 49, United States Code, is amended—(1)in the heading of such section, by inserting and yardmaster employees after train employees;(2)by inserting or yardmaster employee after train employee each place it appears; and(3)in subsection (e), by inserting or yardmaster after During a train.(b)DefinitionsSection 21101 of title 49, United States Code, is amended—(1)in paragraph (3) by inserting a yardmaster employee, after dispatching service employee,; and(2)by adding at the end the following:(6)yardmaster employee means an individual responsible for supervising and coordinating the control of trains and engines operating within a rail yard..(c)Conforming amendmentThe table of sections for chapter 211 of title 49, United States Code, is amended by striking the item relating to section 21103 and inserting the following:21103. Limitations on duty hours of train employees and yardmaster employees..